Title: John Adams to Cotton Tufts, 23 June 1776
From: Adams, John
To: Tufts, Cotton


     
      My dear Friend
      Philadelphia June 23d. 1776
     
     It is with Shame, and Confusion of Face, that I acknowledge that your agreable Favour of April the twenty sixth, came duely to my Hand and has laid by me unanswered to this Time. There has been as much Folly and Inattention to my own Pleasure, and Interest, in this Negligence as there is of Ingratitude to you, for in the sincerity of my Heart I declare, that none of the Letters of my numerous Correspondents, contain more important Information or more sensible Observations, than yours.
     In a Letter I received last night from Boston, I have the Pleasure to learn that your Ideas of fortifying the Harbour have been adopted, and by the next Post or two I hope to be informed that every hostile ship is made to scamper.
     
     The Danger, you apprehend, that our Armies will be thinned by the Freedom of Trade is real, but perhaps the Restraints laid upon it, by our Enemies may correct the Error, if it is one. The Voice of the People was so loud for it, that it was adopted altho some Persons thought it dangerous, and none expected any great Advantage from it before the next Winter.
     You mention Independence and Confederation. These Things are now become Objects of direct Consideration. Days, and Times, without Number, have been spent upon these Subjects, and at last a Committee is appointed to prepare a Draught of Confederation, and a Declaration that these Colonies are free States, independent of all Kings, Kingdoms, Nations, People, or States in the World. . . .
     There has been the greatest Scarcity of News for the last Fortnight, which has ever happened since the War commenced. . . . I make it a constant Practice to transmit to my Family, all the News Papers, where I presume you get a Sight of them. You will find by them, the Course of political Causes and Effects in this Colony. The Assembly were necessitated to rescind their Instructions, and became so obnoxious, and unpopular, among the Inhabitants their own Constituents for having ever passed them, as to be obliged to die away, without doing any Thing else, even without Adjourning, and give Place to a Conference of Committees and a Convention. Every Part of the Colony is represented in this Conference which is now sitting, and is extremely unanimous, spirited, zealous, and determined. You will soon see Pensilvania, one of the most patriotic Colonies. New Jersey is in a similar Train. The Delaware Government the same.
     Maryland is a little beside itself I think, but presently it will blaze out like a Fire ship or a Volcano. New York still acts in Character, like a People without Courage or sense, or Spirit, or in short any one Virtue or Ability. There is neither Spunk nor Gumption, in that Province as a Body. Individuals are very clever. But it is the weakest Province in point of Intellect, Valour, public Spirit, or any thing else that is great and good upon the Continent. It is incapable of doing Us much good, or much Hurt, but from its local situation. The low Cunning of Individuals, and their Prostitution plagues Us, the Virtues of a few Individuals is of some Service to Us. But as a Province it will be a dead Weight upon any side, ours or that of our Enemies.
    